ORDER

PER CURIAM.
Bradley Sneed (“Movant”) appeals from the judgment of the motion court that denied his motion for post-conviction relief pursuant to, Rule 29.15 without an eviden-tiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).